Case: 4:16-cv-01721-PLC Doc. #: 123 Filed: 04/08/20 Page: 1 of 6 PageID #: 1313




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


KEVIN CHESTNUT,                                )
                                               )
        Plaintiff,                             )
                                               )       Cause No. 4:16-CV-01721-PLC
v.                                             )
                                               )
OFFICER WALLACE, et al.                        )
                                               )
        Defendants.                            )
                                               )

       DEFENDANT DAWAIN WALLACE’S OBJECTION TO PLAINTIFF KEVIN
                      CHESTNUT’S BILL OF COSTS
     COMES NOW Defendant Dawain Wallace (“Wallace”), and in response to Plaintiff Kevin

Chestnut’s Bill of Costs, states the following objections:

     1. In this lawsuit, Plaintiff Kevin Chestnut (“Plaintiff”) asserted civil rights claims pursuant

        to 42 U.S.C. § 1983 (Count I) against three City of St. Louis Police Officers. Plaintiff

        alleged that Defendants Wallace, Justin Ludwig and Tiffany Porter violated his Fourth

        Amendment rights in connection with an investigatory stop of him on February 6, 2015.

        First Amended Complaint, Doc. 14.

     2. Plaintiff also asserted a claim of municipal liability pursuant to § 1983 (Count II) against

        the City of St. Louis (“City”), alleging that the City has a policy, custom or practice that

        authorizes St. Louis police officers to stop and frisk, detain, arrest, or otherwise “harass

        and intimidate people who observe police in the course of their duties.” Doc. 14, ¶ 53.

     3. On November 7, 2018 this Court granted Defendants Porter and Ludwig summary

        judgment on the Fourth Amendment unlawful arrest and detention claims directed against

        them. Doc. 105. This Court also granted the City summary judgment on Plaintiff’s


                                                   1
Case: 4:16-cv-01721-PLC Doc. #: 123 Filed: 04/08/20 Page: 2 of 6 PageID #: 1314




     municipal liability claim. Id. The Court, however, ruled that material issues of fact

     precluded summary judgment in favor of Wallace on Plaintiff’s Fourth Amendment

     claim against him. Id.

  4. On March 19, 2020 Defendant Wallace extended, pursuant to Rule 68, an offer of

     judgment to Plaintiff. Doc. 119-1. Plaintiff accepted Wallace’s offer of judgment on

     March 26, 2020. Doc. 119.

  5. Following Plaintiff’s acceptance of Wallace’s offer of judgment, Plaintiff filed his Bill of

     Costs on April 1, 2020. Doc. 122. Plaintiff seeks to recover the $400 filing fee and the

     deposition transcription and court reporter attendance fees he incurred in connection with

     ten (10) depositions taken in this matter, as well as fees for scanning, emailing or

     photocopying deposition exhibit copies.

  6. Fed. R. Civ. P. Rule 54(d)(1) states that “[u]nless a federal statute, these rules, or a court

     order provides otherwise, costs—other than attorney's fees—should be allowed to the

     prevailing party.” However, “not all expenses of litigation are costs taxable against the

     losing party, and within the statutory framework of costs eligible to be taxed, the district

     court has discretion in determining and awarding costs in a given case.” Pershern v.

     Fiatallis North America, Inc., 834 F.2d 136, 140 (8th Cir. 1987). “An award of costs may

     be reduced or denied because the prevailing party obtained only a nominal victory, or

     because the taxable costs of the litigation were disproportionate to the result achieved.”

     Richmond v. Southwire Co., 980 F.2d 518, 520 (8th Cir. 1992) (citing Farmer v. Arabian

     Amer. Oil Co., 379 U.S. 227, 234-35 (1964).

  7. Here, Plaintiff seeks to tax court reporter attendance and transcription costs against

     Wallace for deposition testimony related exclusively to his municipal liability claim



                                                2
Case: 4:16-cv-01721-PLC Doc. #: 123 Filed: 04/08/20 Page: 3 of 6 PageID #: 1315




     against the City. In particular, Plaintiff seeks to recover fees incurred in connection with

     the depositions of Sgt. Don Re, Lt. William Brown, and Lt. Paul Lauer. These deponents

     were designated by the City to testify on its behalf as corporate representatives, and their

     testimony pertained to Plaintiff’s municipal liability claim, rather than the claim against

     Wallace as an individual.

  8. Because this Court granted summary judgment in favor of the City on Count II, Plaintiff

     is not a prevailing party with regard to the municipal liability claim, and the costs of these

     depositions is not taxable. Fed. R. Civ. P. Rule 54(d).

  9. The City, in response to a Rule 30(b)(6) notice of deposition, designated Lt. Brown to

     testify regarding Internal Affairs Division reports for an 8-and-a-half-year period

     involving persons “that alleged uncivil treatment by law enforcement, or retaliation by

     law enforcement, because the person observed, photographed, or filmed the police in a

     public place.” See Ex. A, First Revised Notice of Deposition, Topic 8. Lt. Brown

     provided testimony on this topic on May 1, 2018. Ex. B, Deposition transcript of Lt.

     Brown, pp. 6-8.

  10. The testimony provided by Lt. Brown related exclusively to complaints to the City’s

     Internal Affairs Division by claimants other than Plaintiff and did not relate in any way to

     Wallace’s encounter with the Plaintiff. Thus, Lt. Brown’s testimony pertained

     exclusively to topics relevant only to Plaintiff’s municipal liability claim against the City.

  11. The City also designated Sgt. Re to testify regarding City Police Department’s “policies,

     procedures, practices and training” for a three-year period on a variety of topics,

     “including any changes over the years to such policies, procedures, practices, and

     training.” See Ex. A, Topic 11, subparts (a)-(i). On May 3, 2018 Sgt. Re was deposed by



                                               3
Case: 4:16-cv-01721-PLC Doc. #: 123 Filed: 04/08/20 Page: 4 of 6 PageID #: 1316




     plaintiff’s counsel, and he provided testimony on this topic in his capacity as corporate

     designee for the City. Ex. C, Deposition transcript of Sgt. Re, pp. 6-7.

  12. Sgt. Re’s testimony pertained to the policies, practices, procedures and training of the

     City. He was not a fact witnesses to the incident alleged in this lawsuit and has no

     personal knowledge concerning it. Sgt. Re’s testimony was not relevant to Plaintiff’s

     Fourth Amendment claim against Wallace.

  13. The City designated Lt. Lauer to testify as a corporate representative on a number of

     topics, including the “[t]itles, duties, training, experience, and qualifications to hold

     positions and participate in law enforcement of the three Defendant Officers who were on

     the scene” of the incident involving Plaintiff. Ex. A, Topic 2. Lt. Lauer also was

     designated to testify regarding the City’s Police Department’s organization and reporting

     structure as it existed on February 6, 2015. Ex. A, Topic 10. On May 1, 2018, Lt. Lauer

     provided testimony on these topics, and others, in his capacity as a corporate designee.

     Ex. D, Deposition transcript of Lt. Lauer. Lt. Lauer was not a fact witness to Plaintiff’s

     encounter with Wallace, though he did conduct a subsequent investigation of the incident.

  14. During Lt. Lauer’s deposition, Plaintiff’s counsel repeatedly asked him questions

     concerning Lt. Lauer’s knowledge of the City’s “policy” with regard to a number of

     topics. Ex. D, pp. 29-34, 48-50, 56-58, 66-74, 77-79. For example, Plaintiff inquired,

     among other things, about the City’s “policy” regarding the use of handcuffs on suspects

     and about the City’s “policy” dictating when a citizen may be stopped and questioned. Id.

     Consequently, a substantial portion of Lt. Lauer’s testimony pertained to the policies of

     the City and was not relevant to Plaintiff’s Fourth Amendment claim against Wallace as

     an individual.



                                                4
Case: 4:16-cv-01721-PLC Doc. #: 123 Filed: 04/08/20 Page: 5 of 6 PageID #: 1317




    15. Because the deposition testimony of Lt. Brown and Sgt. Re, and a substantial portion of

       the testimony of Lt. Lauer, dealt with topics bearing relevance only to Plaintiff’s claim

       against the City, this Court should find that the costs associated with the depositions of

       Lt. Brown and Sgt. Re (see doc. 122-6 and doc. 122-71) and a portion of the costs

       associated with the deposition of Lt. Lauer (see doc. 122-7) are not properly taxable to

       Wallace. Plaintiff is not entitled to these costs, in any event, because he is not a

       “prevailing party” with regard to his municipal liability claim (Count II) against the City.

       Fed. R. Civ. P. Rule 54(d).

       WHEREFORE Defendant Dawain Wallace respectfully requests that this Court deny

Plaintiff’s Motion for Costs to the extent it seeks the abovementioned costs and for any further

relief the Court deems just and reasonable.

                                                      Respectfully submitted,


                                                      JULIAN BUSH
                                                      CITY COUNSELOR


                                                By: /s/ Erin K. McGowan
                                                   Erin K. McGowan #64020MO
                                                   Associate City Counselor
                                                   1200 Market Street, Room 314
                                                   City Hall
                                                   St. Louis, Mo 63103
                                                   (314) 622-3361
                                                   (314) 622-4956 fax
                                                   McGowanE@stlouis-mo.gov
                                                   Attorney for Defendant Wallace




1
 Doc. 122-7 states the total combined cost for the depositions of Lt. Paul Lauer, Lt. Adam
Koeln, and Lt. William Brown. It does not provide itemized costs for each deposition transcript
or the attendance of the reporter at each.
                                                  5
Case: 4:16-cv-01721-PLC Doc. #: 123 Filed: 04/08/20 Page: 6 of 6 PageID #: 1318




                                CERTIFICATE OF SERVICE
       I hereby certify this Objection to Plaintiff’s Bill of Costs was electronically filed on
April 8, 2020 with the Court for service by means of Notice of Electronic Filing upon all
attorneys of record.


                                                     /s/ Erin K. McGowan




                                                 6
